Case: 1:18-cv-00518-MRB-SKB Doc #: 27 Filed: 03/05/19 Page: 1 of 1 PAGEID #: 160




                       THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION CINCINNATI


JAMES W.D. WILLIAMSIV,

              Plaintiff,
                                                     Case No.1:18-CV-00518-MRB
       vs.
                                                     Judge Michael R Barrett
WALMART'S, PRESIDENT, ET AL.,

              Defendants.

                                        ORDER
      Having adopted the Magistrate Judge’s report and recommendation (Doc. 18), the Court

DENIES AS MOOT Plaintiff’s discovery motions (Docs. 19, 20).

IT IS SO ORDERED.
                                                 s/Michael R. Barrett
                                                ______________________________
                                                United States District Judge
